Citation Nr: 1441223	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-04 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified before the undersigned at the RO in July 2014.  A transcript of the hearing has been associated with the record. 


FINDING OF FACT

The Veteran has a diagnosis of PTSD that is related to service.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  As the Board has concluded that service connection is warranted for PTSD, further discussion of the VCAA is not necessary. 


Analysis

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection for post-traumatic stress disorder requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), (f).

The Board observes that effective July 12, 2010, the regulations governing adjudication of service connection for posttraumatic stress disorder (PTSD) were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  For cases pending before VA as of that date, the following regulation applies:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3); see 75 Fed. Reg. 39843 (July 13, 2010).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

Both private and VA treatment records reflect a diagnosis of PTSD.

Service personnel records reflect that the Veteran served in Vietnam from August 1967 to August 1968, as a reclamation and salvage man.  A record of combat history indicates that during those dates, he took part in operations against communist insurgent forces at Hue and Phu Bai, Vietnam.  

Stressor statements from the Veteran indicate that he participated in recovery of bodies from a helicopter crash in 1967, and that a Major General was one of the victims of that crash.  A copy of a document from the virtual wall printed in June 2009 indicates that a Major General was a casualty of hostile action in November 1967, and that the location of the incident was Thua Thien Provence, Vietnam.  An incident report by a helicopter pilot who flew "admin chase" for the General's aircraft noted that the crash position was 12 miles from Phu Bai.  

During his July 2014 hearing, the Veteran provided testimony as to the conditions he experienced during his time in Vietnam.  He described his participation in the recovery after a helicopter crash.  He also described an attack on his base during 1968.

After careful consideration of the evidence, the Board finds that service connection for PTSD is warranted.  Both private and VA records indicate a diagnosis of PTSD.  Moreover, the Board observes that service personnel records indicate the Veteran's participation in operations against communist insurgent forces when he was present in Hue and Phu Bai.  The Board, and its reviewing Courts, may take judicial notice of facts, as compared to evidence, which are not subject to interpretation.  See, e.g., Yeoman v. West, 140 F.3d 1443 (Fed. Cir. 1998); Dedicatoria v. Brown, 8 Vet. App. 441 (1995) (judicial notice of laws).  Here, the Board observes that Hue and Phu Bai were subjected to enemy attacks during the Tet offensive of 1968.  Finally, a VA provider noted in a May 2010 statement that the Veteran had PTSD resulting from his experiences during his time in Vietnam.  There is no contrary opinion or evidence of record.  The Board finds that the reported stressors are consistent with the circumstances of the Veteran's service.  Accordingly, the Board concludes that service connection for PTSD may be granted.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals`

Department of Veterans Affairs


